United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
U.S. POSTAL SERVICE, NAPLES POST
OFFICE, Naples, FL, Employer
__________________________________________
Appearances:
Joanne Marie Wright, for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-0893
Issued: November 16, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On March 17, 2020 appellant, through her representative, filed a timely appeal from an
October 7, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). The
Clerk of the Appellate Boards docketed the appeal as No. 20-0893.
On June 8, 2018 appellant, then a 49-year-old city carrier assistant, filed a notice of
recurrence (Form CA-2a) under OWCP File No. xxxxxx755 alleging that on June 5, 2018 she
sustained a recurrence of disability causally related to her accepted March 17, 2018 employment
injury, which was accepted for right ankle sprain. She explained that she continued to have issues
with her right foot and ankle after returning to work on May 29, 2018 and that continuous walking
had aggravated her accepted right foot and ankle condition. OWCP converted appellant’s
recurrence claim to a new occupational disease claim, assigned OWCP File No. xxxxxx253. It

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

noted that the mechanism of her original injury on March 17, 2018 was stepping out of a vehicle
and rolling her right foot and ankle.
By decision dated August 21, 2018, OWCP denied appellant’s claim, finding that she had
not established fact of injury as she had not submitted sufficient factual evidence to support that
the alleged event occurred as described. It concluded, therefore, that the requirements had not
been met to establish an injury as defined by FECA.
OWCP thereafter received a report dated June 9, 2018, wherein Dr. Alan B. Claunch,
emergency medicine specialist, noted appellant’s complaints of right foot pain. Appellant told him
that she had a previous work-related right foot injury and that she had twisted her foot the previous
day and had swelling to the lateral aspect of the right foot. Dr. Claunch diagnosed right foot
contusion.
On August 20, 2019 appellant requested reconsideration.
In an attached statement dated August 20, 2019, appellant explained that she returned to
work on May 29, 2018, but after hours of standing on her feet, she began to experience pain and
swelling. She alleged that she became totally disabled by June 6, 2018, due to aggravation of her
preexisting condition, caused by her employment duty of standing and walking for over eight hours
per day. Appellant alleged that she sustained a recurrence of disability within 90 days of her return
to work and that the medical evidence supported a worsening of her accepted ankle condition. She
requested that OWCP File Nos. xxxxxx755 and xxxxxx253 be combined for proper adjudication.
OWCP received records from Dr. Michael Black, a podiatric surgery specialist, wherein
he summarized his treatment of appellant from March 28 through September 5, 2018. At the top
of the summary of treatment, Dr. Black diagnosed a sprain of other ligament of the right ankle
dated March 28, 2018. On June 20, 2018 he noted that appellant had sustained a new injury on
June 8 or 9, 2018 with a diagnosis of right foot contusion. On August 7, 2018 Dr. Black explained
that the new injury reported on June 20, 2018 was likely a result of the aggravation of her initial
injury at work, as the subacute finding on a magnetic resonance imaging scan was less likely to
represent a new acute injury.
By decision dated October 7, 2019, OWCP reviewed the merits of appellant’s claim and
modified its prior decision, finding that she had established fact of injury and that she was within
the performance of duty. The claim remained denied, however, because she had not submitted
sufficient evidence to establish a causal relationship between her diagnosed condition and accepted
factors of her federal employment.
The Board has duly considered the matter and finds that the case is not in posture for
decision. OWCP’s procedures provide that cases should be combined where correct adjudication
depends on cross-referencing between files and where two or more injuries occur to the same part
of the body.2 Under OWCP File No. xxxxxx755, appellant has an accepted claim for a right foot

2
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

and ankle condition. However, the case record associated with that prior claim is not currently
before the Board.
Under its procedures, OWCP has determined that cases should be administratively
combined where a new injury is reported for an employee who previously filed an injury claim for
the same part of the body and where correct adjudication depends on cross-referencing between
files.3 The Board finds that, for a full and fair adjudication, the claims in File Nos. xxxxxx755 and
xxxxxx253 must be administratively combined. This will allow OWCP to consider all relevant
claim files and accompanying evidence in developing the current occupational disease claim.4
Accordingly, the Board will remand the case to OWCP to administratively combine File
Nos. xxxxxx755 and xxxxxx253. Following this and other such further development as deemed
necessary, OWCP shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the October 7, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: November 16, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

Id. at Chapter 2.400.8(c)(1); D.M., Docket No. 19-1929 (issued August 3, 2020); L.S., Docket Nos. 17-1863, 171867, 17-1868 (issued April 18, 2018); C.C., Docket No. 14-1576 (issued March 9, 2015).
4

Id.

3

